 



Exhibit 10.41
SEPARATION AGREEMENT AND RELEASE OF CLAIMS
(Agreement provided to Employee November 7, 2006)
     If you choose to accept Avanir Pharmaceuticals (“The Company”) Severance
Package, please sign and return this Agreement to Theresa Hope-Reese, Vice
President Human Resources, by no later than 5:00 p.m. on November 29th. You may
scan and e-mail the signed Agreement to Theresa Hope-Reese at
THope-Reese@Avanir.com. and mail the original to her at The Company’s offices at
101 Enterprise, Suite 300, Aliso Viejo, California 92656, telephone
949.389.6745.
RECITALS
     WHEREAS, Mr. Berg will conclude his employment with the Company, as
described herein;
     WHEREAS, after the conclusion of Mr. Berg’s employment with the Company,
Mr. Berg wishes to serve as a consultant to the Company, and the Company wishes
to retain Mr. Berg as a consultant; and
     WHEREAS, each of the Parties to this Agreement desires an amicable
separation of employment and to resolve any and all claims, disputes, issues, or
matters that were asserted or could be asserted;
     NOW THEREFORE, in consideration of the promises, covenants and agreements
set forth herein, and subject to the terms and conditions set forth below, the
Parties desire to, and hereby do, agree as follows:

  1.   Mr. Berg’s employment with the Company will terminate effective
November 7, 2006 (the “Termination Date”);     2.   For a term of twelve
(12) months following the Termination Date (the “Consulting Period”), the
Company will retain Mr. Berg and Mr. Berg agrees to provide services as an
independent contractor on the terms provided in the independent contractor
agreement attached hereto as Exhibit A. The Parties agree that, concurrent with
the signing of this Agreement, they will sign the independent contract agreement
that is attached hereto as Exhibit A.     3.   In exchange for agreeing to be
bound by the terms of this Agreement and the attached Consulting Agreement, the
Company will provide Mr. Berg with the following separation payments to which
she/he otherwise would not be entitled:

  •   Thirty-nine (39) weeks of separation pay, calculated based on Berg’s
current base salary, less all the required withholdings and taxes.     •   If
Berg chooses to elect continuation of coverage under federal law known as COBRA,
the Company will continue to pay his medical, dental and vision premium through
31 August 2007, unless he becomes eligible for coverage

 



--------------------------------------------------------------------------------



 



      under another group insurance plan before that date. Effective 01
September 2007, COBRA payments become Berg’s responsibility.     •  
Outplacement benefits as approved and offered through Right Management
Consultants.

The payment described in this paragraph will become due fourteen (14) days after
the Effective Date of this Agreement, as defined herein, provided that Employee
complies with his obligations under Section (e) below.
     4. Release.
               4.1 Berg, for himself and his heirs, agents, assigns, executors,
successors and each of them, unconditionally, irrevocably and absolutely
releases and discharges the Company, and any parent and subsidiary corporations,
divisions, and affiliated corporations, partnerships or other affiliated
entities of the Company, past and present, as well as the Company’s employees,
officers, directors, agents, predecessors, successors and assigns (collectively
“Released Parties”), from all claims related in any way to the transactions or
occurrences between them to date, to the fullest extent permitted by law,
including, but not limited to, Berg’s employment with the Company, the
termination of his employment, and all other losses, liabilities, claims,
demands and causes of action, known or unknown, suspected or unsuspected,
arising directly or indirectly out of or in any way connected with Berg’s
employment with the Company and the termination of that employment. This release
is intended to have the broadest possible application permitted by law and
includes, but is not limited to, any tort, contract, common law, constitutional
or statutory claims and all claims for attorneys’ fees, costs and expenses.
Notwithstanding the foregoing, this release shall not serve as a waiver of
Berg’s rights to (i) vested benefits such as the Avanir Pharmaceuticals Employee
Savings and Protection Plan, (ii) workers compensation or unemployment benefits,
(iii) statutorily-required indemnification under California Labor Code
Section 2802 or any comparable provisions of other states’ laws, or (iv) any
other benefits or claims that cannot be released as a matter of law.
               4.2 Berg declares and represents that he intends this Agreement
to be complete and not subject to any claim of mistake, and that the release
herein expresses a full and complete release and, regardless of the adequacy or
inadequacy of the consideration, the Parties intend the release to be final and
complete. The Parties execute this release with the full knowledge that this
release covers all possible claims against the Released Parties, to the fullest
extent permitted by law.
     5. Acknowledgement of Understanding. Berg and The Company acknowledge that
they may discover facts or law different from, or in addition to, the facts or
law that they know or believe to be true with respect to the claims released in
this Agreement and agree, nonetheless, that this Agreement and the release
contained in it shall be and remain effective in all respects notwithstanding
such different or additional facts or the discovery of them. Berg and The
Company expressly acknowledge and agree that Berg’s rights under Section 1542 of
the California Civil Code and any comparable provisions of other states’ and
federal law are expressly waived. That section provides:

2



--------------------------------------------------------------------------------



 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
     6. Pursuit of Released Claims. Berg represents that, as of the date of this
Agreement, he has not filed any lawsuits, charges, complaints, petitions, claims
or other accusatory pleadings against Released Parties in any court or with any
governmental agency. Berg further agrees that, to the fullest extent permitted
by law, he/she will not prosecute, nor allow to be prosecuted on his behalf, in
any court, whether state or federal, any claim or demand of any type related to
the matters released above, it being the intention of Berg that with the
execution of this release, Released Parties will be absolutely, unconditionally
and forever discharged of and from all obligations to or on behalf of Berg
related in any way to the matters discharged herein. Berg further represents
that he has not assigned any claim he may have against Released Parties to any
other person or entity. Nothing in this Agreement limits Berg’s right to file a
charge or complaint with any state or federal agency or to participate or
cooperate in such a matter, but Berg acknowledges that he is not entitled to any
other monies other than those payments described in this Agreement.
     7. Return of Company Property. By signing this Agreement, Berg represents
and warrants that he will have returned to the Company on or before the
Effective Date of this Agreement, all Company property, including all originals
and copies of documents removed from The Company’s premises at any time during
his employment with The Company. Berg will not be entitled to the Severance
Package described in Paragraph 3 herein unless and until all such property is
returned to The Company.
     8. Expense Reimbursement. By signing this Agreement, Berg agrees to submit
all outstanding reimbursements he incurred as an employee of the Company to the
Company on or before the Effective Date of this Agreement.
     9. Nondisparagement. Berg will not make any voluntary statements, written
or verbal, or cause or encourage others to make any such statements that defame,
disparage or in any way criticize the Company’s business reputation, practices
or conduct.
     10. Arbitration of Disputes and Enforcement of Agreement.
               10.1 Berg and the Company agree to resolve any claims they may
have against each other or that Berg has with any other Released Party through
final and binding arbitration. This agreement to arbitrate applies to any and
all disputes about the validity, interpretation, or effect of this Agreement or
alleged violations of it and whether a particular claim is covered by this
Agreement (“Arbitrable Claims”). Except as provided in Section (h)(3) below,
arbitration shall be the exclusive remedy for any such claim or dispute, and the
parties expressly waive their rights to a jury trial on any such claim or
dispute. Arbitration shall be conducted through JAMS or, if JAMS is not
available, through another arbitration provider mutually acceptable to the
parties. However, either party may bring an action in court to compel
arbitration under this Agreement or to enforce an arbitration award. The Federal
Arbitration Act shall govern the interpretation and enforcement of this section.
If a court or arbitrator finds the Federal

3



--------------------------------------------------------------------------------



 



Arbitration Act does not govern, then California law shall govern the
interpretation and enforcement of this section.
               10.2 In any arbitration, legal proceeding or other proceeding
brought to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs. In
addition, should Berg or the Company attempt to resolve any claim waived by this
Agreement or pursue any Arbitrable Claim by any method other than arbitration
(except to the extent allowed in Section (h)(3) below) the responding party will
be entitled to recover from the initiating party all damages, costs, expenses,
and attorneys’ fees incurred as a result of that breach.
               10.3 The requirement to arbitrate disputes shall not preclude
Berg from filing a charge or with a state or federal government agency. However,
Berg acknowledges that he is not entitled to any other monies other than those
payments described in this Agreement.
     11. Older Workers’ Benefit Protection Act. This Agreement is intended to
satisfy the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
sec. 626(f). The following general provisions, along with the other provisions
of this Agreement, are agreed to for this purpose:
               11.1 Berg acknowledges and agrees that he has read and
understands the terms of this Agreement.
               11.2 Berg acknowledges that this Agreement advises him in writing
that he may consult with an attorney before executing this Agreement, and that
he has obtained and considered such legal counsel as he deems necessary, such
that he is entering into this Agreement freely, knowingly and voluntarily.
               11.3 Berg acknowledges that he has been given at least twenty-one
(21) days in which to consider whether or not to enter into this Agreement. Berg
understands that, at his option, he may elect not to use the full twenty-one
(21) day period.
               11.4 Berg shall have seven (7) days after signing this Agreement
to revoke this Agreement. This Agreement will not become effective until the
expiration of the revocation period. Berg’s revocation of this Agreement must be
in writing and received by Theresa Hope-Reese, Vice President Human Resources,
no later than 5:00 p.m. on the seventh day in order to be effective. If Employee
does not revoke acceptance within the seven (7) day period, this Agreement will
become fully effective and enforceable on the eighth day after the Agreement is
signed (the “Effective Date”).
               11.5 Berg does not waive or release any rights or claims that he
may have under the Age Discrimination in Employment Act that arise after the
execution of this Agreement. Berg is not waiving his right to file a complaint
or charge with the EEOC (including a challenge to the validity of this
Agreement) or participate in any investigation or proceeding conducted by the
EEOC.
     12. Miscellaneous. This Agreement and the exhibit hereto sets forth the
entire agreement between Berg and the Company pertaining to the subject matter
of this Agreement.

4



--------------------------------------------------------------------------------



 



This Agreement may not be modified or canceled in any manner except by a writing
signed by both Berg and an authorized Company official. Berg acknowledges that
the Company has made no representations or promises to him, other than those in
this Agreement. If any provision in this Agreement is found to be unenforceable,
that provision will be enforced to the greatest extent permitted by law and all
other provisions will remain fully enforceable. This Agreement binds the Parties
and their heirs, administrators, representatives, executors, successors, and
assigns. This Agreement shall be construed as a whole according to its fair
meaning. It shall not be construed strictly for or against Berg or the Released
Parties. Unless the context indicates otherwise, the term “or” shall be deemed
to include the term “and” and the singular or plural number shall be deemed to
include the other. This Agreement shall be governed by the law of the State of
California, excluding its laws relating to the choice of laws.
     13. Counterparts. This Agreement may be executed by facsimile or facsimile
signature, and in separate counterparts, each of which shall be deemed an
original but all of which, when taken together, shall constitute one and the
same instrument.
     Please read this Agreement and carefully consider all of its provisions
before signing it. This Agreement includes a release of known and unknown
claims. This Agreement also includes an arbitration clause in which both parties
waive any rights they may have to trial by jury with regard to arbitrable
claims. If you wish, you should take advantage of the twenty-one (21) day
consideration period provided by this Agreement and consult your attorney.

                 
Date
  11/28/2006            /s/ James E. Berg    
 
               
 
          Employee    
 
               
Date
  07 Nov 06            /s/ Theresa Hope-Reese    
 
               
 
          Company    

5



--------------------------------------------------------------------------------



 



EXHIBIT A
TO SEPARATION AGREEMENT AND RELEASE OF CLAIMS
INDEPENDENT CONTRACTOR AGREEMENT
07 November 2006
     This Independent Contractor Agreement (“Agreement”) is entered into by and
between Avanir Pharmaceuticals, a California corporation (“Avanir” or the
“Company”), and James E. Berg (collectively referred to as the “Parties”).
     WHEREAS, Mr. Berg will terminate his employment with Avanir, as described
in the Separation Agreement and Release entered into by Mr. Berg and Avanir (the
“Separation Agreement”);
     WHEREAS, after the conclusion of Mr. Berg’s employment with Avanir,
Mr. Berg wishes to serve as a consultant to Avanir, and Avanir wishes to retain
Mr. Berg as a consultant; and
     WHEREAS, each of the Parties to this Agreement desires, through a release
of claims, to resolve any and all claims, disputes, issues, or matters that were
asserted or could have been asserted or could be asserted.
     NOW, THEREFORE, in consideration of the mutual promises made herein, the
Parties hereby agree as follows:
     1. Consultancy. Mr. Berg shall serve as a consultant to the Company for a
twelve (12)-month period commencing on the date Mr. Berg’s employment with
Avanir concludes pursuant to the Separation Agreement and concluding twelve
(12) months thereafter (“Consulting Period”).
     2. Scope of Work. During the Consulting Period, Mr. Berg agrees to make
himself available at reasonable times and places to perform consulting services
as requested by the Company. Such services include, but are not limited to,
providing advice and assistance regarding special projects, conference
appearances or any other matter consistent with Mr. Berg’s background, skills
and experience, as requested by the Chief Executive Officer of Avanir. Mr. Berg
further agrees that during the Consulting Period he will make himself available
and use his best efforts in the transition of his former duties to designated
representatives or employees of the Company. Such efforts include, but are not
limited to, providing corporate records, files and other materials. Except as
otherwise requested by the Company, Mr. Berg shall not perform his duties on the
Company’s premises, nor will he be provided with use of the Company’s
telephones, voice-mail, e-mail, internet or other Company property.
     3. Consulting Fee. As compensation for providing consulting services during
the Consulting Period, Mr. Berg will receive a $105.30 per hour of consulting
service provided. If Avanir terminates Mr. Berg’s consultancy prior to the
expiration of the Consulting Period,

 



--------------------------------------------------------------------------------



 



Avanir will continue to pay Mr. Berg any unpaid portion in accordance with the
payment schedule set forth above. Notwithstanding the preceding sentence or any
other provision of this Agreement, Avanir may terminate Mr. Berg’s consultancy
and not make any further payments to Mr. Berg should Mr. Berg violate any
provision of this Agreement, including but not limited to the provisions of
Section 5, below. The Company shall reimburse Mr. Berg for reasonable expenses
incurred on behalf of the Company during the Consulting Period, provided that
such expenses are approved in advance and substantiated in accordance with
Company policies.
     4. Benefits. As an independent contractor, Mr. Berg is not entitled to any
Company employee benefits, other than as outlined in the Separation Agreement
and Release of Claims.
     5. Noncompetition. During the Consulting Period, Mr. Berg may engage in
other employment, consulting or businesses, provided such activity does not
preclude him from making himself reasonably available to provide consulting
services to the Company as provided above.
     6. Nonsolicitation. Through 08 August 2007, Mr. Berg will not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for himself or for any other
person or entity.
     7. Confidential Information. Mr. Berg understands and agrees that his
obligations to the Company under the Employee Invention Assignment, Patent and
Confidential Information Agreement entered into between Mr. Berg and the Company
on 07 April 1999 (the “Proprietary Agreement”) shall continue through the
Consulting Period and shall survive the termination of his relationship with the
Company under this Agreement.
     8. Breach of this Agreement. Mr. Berg acknowledges that upon his material
breach of any provision of this Agreement or the Proprietary Agreement, the
Company would sustain irreparable harm from such breach, and, therefore,
Mr. Berg agrees that in addition to any other remedies which the Company may
have under this Agreement, the Proprietary Agreement or otherwise, the Company
shall be entitled to obtain equitable relief (without the posting of a bond)
including specific performance, injunctions and restraining Mr. Berg from
committing or continuing any such violation of this Agreement or the Proprietary
Agreement.
     9. Independent Contractor Status. In performance of services under this
Agreement, Mr. Berg will be an independent contractor of, and is not an agent or
employee of, and has no authority to bind, the Company by contract or otherwise.
     10. Employment Taxes. Mr. Berg agrees that he shall report as
self-employment income all compensation he receives pursuant to this Agreement
and is solely responsible for any taxes, withholdings and similar statutory
obligations. Mr. Berg will indemnify the Company and its officers, directors,
shareholders and employees and agents and will hold it and them harmless from
any and all claims made by any entity on account of an actual or alleged failure
by Mr. Berg to satisfy any such tax or withholding obligations.

2



--------------------------------------------------------------------------------



 



     11. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Mr. Berg
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all whom might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
     12. No Representations. Neither Party has relied upon any representations
or statements made by the other Party hereto which are not specifically set
forth in this Agreement the Separation Agreement or the Proprietary Agreement.
     13. Severability. In the event that any provision hereof becomes or is
declared by a court or other tribunal of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect,
and any such provision will be limited or eliminated to the minimum extent
necessary so that this Agreement shall otherwise remain in full force and effect
and enforceable.
     14. Entire Agreement. This Agreement, and the exhibit hereto, represent the
entire agreement and understanding between the Company and Mr. Berg concerning
his consultancy with the Company, and supersede and replace any and all prior
agreements and understandings concerning Mr. Berg’s relationship with the
Company and his compensation by the Company, with the exception of the
Proprietary Agreement and the Separation Agreement. To the extent any provision
of the Proprietary Agreement may conflict with any provision of this Agreement
or the Separation Agreement, this Agreement and the Separation Agreement shall
prevail.
     15. No Oral Modification. This Agreement may only be amended in a writing
signed by Mr. Berg and the Company.
     16. Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard to its conflicts of law provisions.
     17. Effective Date. This Agreement shall he effective upon the Effective
Date as defined in the Separation Agreement and Release of Claims to which this
Agreement is an exhibit.
     18. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     19. Assignment. This Agreement may not be assigned by Mr. Berg or the
Company without the prior written consent of the Company. Notwithstanding the
foregoing, this Agreement may be assigned by the Company to a corporation
controlling, controlled by or under common control with the Company without the
consent of Mr. Berg.
     20. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

3



--------------------------------------------------------------------------------



 



               a. they have read this Agreement;
               b. they have been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of their own choice or that
they have voluntarily declined to seek such counsel;
               c. they understand the terms and consequences of this Agreement
and of the releases it contains; and
               d. they are fully aware of the legal and binding effect of this
Agreement.
     IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the
case of the Company by its duly authorized officer as of the day and year first
written above.

                  AVANIR PHARMACEUTICALS    
 
           
 
  By   Theresa Hope-Reese 07 Nov 06    
 
           
 
      Theresa Hope-Reese    
 
                JAMES E. BERG, an individual    
 
                    James E. Berg                                               
  James E. Berg    

4